Citation Nr: 1712045	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-23 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for a lower back disability, claimed as due to a right ankle disability.

3.  Entitlement to service connection for a left knee disability, claimed as due to a right ankle disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from December 1973 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in part, denied the Veteran's claims of entitlement to service connection for a right ankle disability, as well as secondary claims of service connection for a lower back disability and a left knee disability.

In January 2014, the Board denied service connection for a right ankle disability, as well as a low back disability and left knee disability, to include as due to the right ankle disability.  The Veteran appealed the Board's decision, in part, to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court issued an Order granting a Joint Motion for Remand by the parties, vacating the decision with respect to the issue described above, and remanding the matter to Board for further action.  Subsequently, the Board considered this appeal again in October 2015, and remanded these issues for further development in order to request additional treatment records.  That development was completed, and the case returned to the Board for further appellate review.


FINDINGS OF FACT

1. The Veteran has a current diagnosis for right ankle arthritis with instability, pain and stiffness of the ankle, as well as crepitus and tenderness.

2. The Veteran was treated for a right ankle injury during service. 

3. Symptoms of the current right ankle arthritis were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

4. The current right ankle disability is not related to service.

5. The Veteran has a current diagnosis for lumbar degenerative disc disease.

6. The Veteran did not experience low back pain while in service. 

7. Symptoms of the current low back disability were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

8. The current low back disability is not related to service.

9. The Veteran has a current diagnosis for left knee osteoarthritis.

10.  The Veteran was not treated for left knee pain during service. 

11.  Symptoms of the current left knee disability were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

12.   The current left knee disability is not related to service.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria to establish service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3. The criteria to establish service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claims for degenerative joint disease of the bilateral knees and lumbar spine.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for a Right Ankle Disability

The Veteran contends that he injured his right ankle during service and that it has caused "severe osteoarthritis" since that time.  See Statement in Support of Claim, received March 17, 2010.  He also said that since this initial injury the right ankle has caused him an "enormous amount of pain" and affects the way he walks.  Id.

First, the evidence of record demonstrates that the Veteran has right ankle arthritis with instability, pain and stiffness of the ankle, as well as crepitus and tenderness, according to the June 2010 VA examination.  The May 2016 VA examination also confirmed degenerative arthritis of the right ankle.

Next, service treatment records show that in May 1975 the Veteran was treated for ankle pain, swelling, and cyanosis, following a fall down the stairs.  The record noted that there was soft tissue swelling and lateral malleus, but no fracture or dislocation.  The entrance examination described the right ankle as normal and noted no defects or diagnoses.  Accordingly, the Veteran was sound at entrance.  The separation examination also did not contain any ankle abnormalities.  The Veteran's Reports of Medical History show that he also affirmatively denied any recurrent ankle pain upon entrance and separation from service.

However, an in-service injury alone does not mandate that service connection be granted.  The in-service injury must be shown to cause his current right ankle disability, or to have caused chronic or continuous symptoms of a right ankle disability to a degree of 10 percent or more within one year of service to be presumed as incurred in-service.

As the Veteran's current right ankle disability is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a right ankle disability in service or continuous symptoms of a right ankle disability since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).

First, the Board finds that the Veteran did not experience chronic symptoms of a right ankle disability during service.  The Veteran's entrance examination did not reveal any abnormalities of the right ankle.  Service treatment records show that the Veteran was treated one time for right ankle pain in May 1975.  On separation examination, seven months later, there were no right ankle abnormalities reported.  The Veteran also affirmatively denied any ankle issues on his Report of Medical History, but did endorse other physical health issues.  As a result, the Board does not find his report of in-service injuries and symptoms to be credible as it relates to any current right ankle diagnosis.  Specifically, the current statements, made in connection with his claim for benefits, are inconsistent with statements made during service.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service, and so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report for cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of a right ankle disability during service.  38 C.F.R. § 3.303(b).

Next, the Board finds the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a right ankle disability after service separation.

The Veteran was treated at Appalachian Orthopedic from February 1996 to July 2001, and August 2002 to March 2003, mostly for his left knee and low back.  The Veteran contends that he had older treatment records; however, the private physician's office confirmed that these records were destroyed after 10 years of inactivity.  Neither the Veteran nor the private physician indicated what type of treatment would have been found in these records.  However, the private treatment records that were obtained show that the Veteran was treated for a sprained right ankle in March 2001.  Records from March 2003 noted some arthritic changes in the right foot, based on a bone scan.  VA medical treatment records show that in November 2004, the Veteran fell and experienced pain and swelling in his right ankle.  VA treatment records from October 2010 reveal a podiatry consultation in which the Veteran complained of right ankle pain.  The treating physician noted that the Veteran had a previous history of "severely spraining ankle back in 1984."  Subsequent VA treatment records contain diagnostic findings of right ankle arthritis.  The Board notes that there is a 26-year period between service separation and initial treatment for the right ankle based on the medical evidence of record.  Furthermore, the Veteran's complaints at that time were right ankle pain due to a recent sprain and not due to service.  The Veteran also gave the October 2010 VA physician information regarding a prior history of a severely sprained ankle in 1984, which is nine years after he was discharged from service.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).

As previously explained above, the Veteran claims that he experienced right ankle trouble ever since the injury during service.  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Furthermore, the VA examiners' opinions (as discussed below) are more probative as a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b). 

Moreover, arthritis is diagnosed primarily on clinical findings such as X-rays or specialized testing, such as MRI, which the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion).  Cf. 38 C.F.R. § 4.66 (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes).  

There are no clinical findings of a right ankle disability until at least 2001.  Additionally, the record does not indicate that the Veteran received treatment for right ankle arthritis during service or that he actually received treatment for any right ankle disability within the first year following service separation.  Therefore, a right ankle disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection have not been met.

Nonetheless, as a right ankle disability is currently shown and the evidence reflects an in-service right ankle injury, the next question is whether there is a causal relationship between the current complaints and the in-service injury.  After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's current right ankle disability and service. 

On VA examination in June 2010, the Veteran endorsed right ankle pain.  The VA examiner diagnosed right ankle arthritis with instability, pain and stiffness of the ankle, as well as crepitus and tenderness.  The VA examiner found mild narrowing of the lateral talotibial joint and some small cystic changes in the subarticular area of the talus laterally that were consistent with degenerative changes since the Veteran was last seen at the VA Medical Center (VAMC) for his ankle in 2004.  The VA examiner opined that the current right ankle arthritis is not caused by or a result of the right ankle injury in service.  The examiner reasoned that the ankle sprain in active duty did not appear to have been serious, and further that it was not claimed by the Veteran to be a significant problem upon his discharge examination several months later.  He further elaborated that the Veteran had gone on to sprain his ankle several more times after service, and the examiner could not find evidence that the ankle sprain in service resulted in serious permanent damage to the ankle.  Therefore, the examiner opined that the current ankle condition was not caused by or a result of the right ankle injury in service, based on medical knowledge, experience, and reviewing the record.  

The Veteran's private physician submitted a statement, received December 4, 2015, in which he explained that the Veteran has been under his care since 1998.  He reported that the Veteran has a diagnosis for osteoarthritis of the hips, knees, and ankles.  He stated, "I have personally reviewed [the Veteran's] medical records and I have also reviewed the history of the injury to his ankle while he served in the military."  He further explained, "I am familiar with his history and have examined [the Veteran] often while he has been under my care.  [The Veteran] has no other known risk factors that may have precipitated his current condition."  The physician opined, "It is in my professional opinion that it is more than likely that [the Veteran's] condition is due to his original injury while serving in the military."

The May 2016 VA examination also confirmed degenerative arthritis of the right ankle.  After a physical examination of the Veteran and review of the record, the VA examiner opined that the current diagnosis is less likely than not incurred in or caused by the claimed in-service injury.  The VA examiner commented, "Considering his [prior medical history] of a mild ankle sprain makes it less likely than not that this Veteran's current right ankle pain and arthritis is less likely than not related to this initial sprain.  In addition, I could find no mention of ongoing ankle complaints after reviewing his discharge physical and report of his medical history in 1975."  The examiner further commented on the October 2010 VA treatment record and found "conflicting evidence of a severe right ankle sprain that occurred in 1984, 10 years after he was discharged from service in 1975."  The Board notes that while this incident is more approximately nine years after service separation, the VA examiner's comment suggests an intercurrent cause of right ankle arthritis after many years post-service.

The Board recognizes that the record contains competing medical opinions as to the etiology of the Veteran's current right ankle disability.  As a result, the Board must determine how much weight to afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence.  Id. at 470-71 (noting that "The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it adopts one medical opinion over another.  Owens v. Brown, 7 Vet .App. 429, 433 (1995) (noting that the Board may "favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases").  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight of the credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Board finds that the December 2015 private medical opinion is less probative because it did not discuss other known risk factors found within the Veteran's record that may have caused the Veteran's current right ankle disability, to include the October 2010 VA treatment record that noted a severe right ankle sprain in 1984.  The private physician also failed to acknowledge the Veteran's subsequent right ankle injuries that were reported in VA treatment records from March 2001, November 2004, and October 2010.  The Board finds the June 2010 and May 2016 VA examination opinions highly probative of a negative nexus between the Veteran's current condition and service because they not only contain a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The VA examiners adequately considered all factors of the Veteran's medical history to explain why his current right ankle disability is not related to service while the private physician only took into account service treatment records and his own medical records, which does not accurately represent the entire history of the Veteran's right ankle disability.

In this decision, the Board has considered the Veteran's contentions and lay statements as they pertain to a nexus between current complaints and service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Board has considered the Veteran's general assertion that he was told by his primary care doctor to consult a podiatrist, after finding an old injury on examination.  However, this does not substantiate a nexus conclusion.  Notably, private treatment in March 2001 includes a record that the Veteran sprained his ankle and was concerned about the swelling.  The physician specifically noted, however, that a fracture was not found.  Furthermore, VA treatment records from May 2014 show that there were no fractures or suspicious lesions found on the Veteran's right ankle.  The VA podiatrist diagnosed right ankle arthritis.  Thus, given that the Veteran separated from service in 1975, and evidence 26-plus years later is negative for a fracture of that ankle, the Veteran's argument is without merit.

The Board also acknowledges the Veteran's statements that he has had discomfort since 1976.  To the extent that the Veteran himself, or his representative contend that a medical relationship exists between his right ankle disability and service, the Board acknowledges that laypersons are competent to testify as to observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question regarding the potential relationship between the Veteran's current ankle disability and any instance of injury during his military service, to be complex in nature such that specialized medical evidence of nexus is required.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnosis properly and sometimes involves symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current right ankle disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  Therefore, the lay statements are not afforded probative value on the issue of nexus.

Based on the above, the Board does not find the Veteran competent to provide evidence of an etiological nexus between his current right ankle disability and service.  As such, there is no competent evidence of record from the Veteran suggesting a causal relationship between the right ankle disability and service; therefore, the Board attaches greater probative weight to the VA examination opinions than to the Veteran's lay statements.

After a full review of the record, the weight of the evidence demonstrates that a right ankle disability was not incurred in service, and is not presumed as incurred therein.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Claims for Low Back and Left Knee Disabilities

The Veteran's express contentions have almost exclusively indicated that the claimed low back and left knee disabilities have been a consequence of his right ankle disability, and he has clearly set forth that the low back and left knee disabilities were incurred and diagnosed after service.  See, e.g., Notice of Disagreement, received November 10, 2010; Statement In Support of Claim, received November 26, 2010.  There is no clear testimony indicating that the Veteran recalls experiencing symptoms of low back or left knee disabilities during service.  Nevertheless, to afford full consideration of all possible bases for service connection raised by the record, the Board will consider the claims for entitlement to service connection for low back and left knee disabilities on direct and presumptive bases.

Based on the evidence above, the Veteran's claims for service connection for low back and left knee disabilities are based on his assertion that it was caused by his right ankle disability (i.e. secondary service connection), they must be denied as a matter of law because service connection has not been awarded for a right ankle disability.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).  Therefore, the regulations permitting secondary service connection are inapplicable.  See 38 C.F.R. § 3.310(a).

Concerning direct service connection, the evidence of record demonstrates that the Veteran was diagnosed with total left knee replacement in 1991.  Post-service private treatment records also show a diagnosis for minimal scoliosis of the spine in August 2004 and spinal stenosis in December 2005.

Next, service treatment records do not contain any treatment for lower back pain or left knee pain while in service.  Significantly, the entrance examination described the spine and knees as normal and noted no defects or diagnoses.  The separation examination did not contain any spine or left knee abnormalities.  The Veteran's Reports of Medical History show that he also affirmatively denied any recurrent back pain or knee issues upon entrance and separation from service.

Furthermore, there is no evidence of a nexus.  As noted above, an in-service injury alone does not mandate that service connection be granted.  The in-service injury must be shown to cause his current low back and left knee disability, or to have caused chronic or continuous symptoms of a disability to a degree of 10 percent or more within one year of service to be presumed as incurred in-service.

As the Veteran's current low back and left knee disabilities are a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a low back or left knee disability in service or continuous symptoms of either disability since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).

First, the Board finds that the Veteran did not experience chronic symptoms of a low back or left knee disability during service.  The service treatment records show that the Veteran was not treated for low back or left knee pain, and his entrance and separation examinations did not reveal any abnormalities of the spine or left knee.  The Veteran's initial claims for service connection for these two disabilities indicated that each began in December 1973; however, it appears that he listed his service entrance date for these claims, but later clarified that they did not begin until after service.  As a result, the Board does not find any report of in-service injuries and symptoms to be credible as it relates to any current spine or left knee diagnosis.  Specifically, the current statements, made in connection with his claim for benefits, are inconsistent with statements made during service.  

Upon discharge from service, the Veteran affirmatively denied any recurrent back or knee pain, but did endorse other physical health issues.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service, and so it is of more probative value than the recent assertions made many years after service separation.  See Harvey, 6 Vet. App. at 394 (upholding a Board decision assigning more probative value to a contemporaneous medical record report for cause of a fall than subsequent lay statements asserting different etiology); Madden, 125 F.3d at 1481 (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of a low back or left knee disability during service.  38 C.F.R. § 3.303(b).

Next, the Board finds the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a low back or left knee disability after service separation.

Private treatment records from March 2003 indicate that the Veteran received an evaluation and treatment for a long-standing left knee injury from March 1991.  The Veteran also claims that have had his "first of many knee surgeries" in 1977; however, there are no records of this surgery as the Veteran explained that they have been destroyed.  See Statement in Support of Claim, received May 13, 2010.  The Veteran also claims that he had lower back surgery in 1995.  Other private treatment records from February 1996 to March 2003 show treatment for left knee and low back pain, but do not indicate the etiology of these conditions.  Private treatment records from March 1996 indicate a successful lumbar laminectomy surgery for lumbar spine pain, but do provide an etiology of this condition.  These records also do not reference a prior knee surgery in 1977, but do repeatedly indicate a total left knee replacement in 1991.

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with the claims for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Furthermore, a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b). 

Moreover, arthritis is diagnosed primarily on clinical findings such as X-rays or specialized testing, such as MRI, which the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion).  Cf. 38 C.F.R. § 4.66 (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes).  

There are no clinical findings of a left knee disability until at least 1977 or a low back disability until at least 1995.  Additionally, the record does not indicate that the Veteran received treatment for a low back or left knee disability during service or that he actually received treatment for any low back or left knee disability within the first year following service separation.  The more probative evidence of record also does not support the Veteran's contention that his left knee surgery in 1977 is related to service.  

The only other evidence of record supporting the claim for service connection is the Veteran's own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints or findings until 1991 for the left knee and 1995 for the low back.  Even then, the evidence does not provide an etiology for these surgeries except for the Veteran's own statements, which are not credible.  

Based upon the evidence of record, the Board finds that a low back disability and left knee disability were not manifest during active service or within one year following separation from service, and are not shown to have developed as a result of an established event, injury, or disease during active service.  The credible evidence of record demonstrates that a low back disability and left knee disability developed many years after service.   Therefore, a low back disability and left knee disability were not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection have not been met.

Moreover, there is no competent medical evidence or opinion that any diagnosed a low back disability and left knee disability is related to the Veteran's service, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such opinion.  Significantly, the Veteran's private physician in a December 2015 letter stated that the "osteoarthritis in the hips, knees, and ankles..." is "...due to his original injury while serving in the military."  This private medical opinion is not probative in this instance as it is a nexus opinion for secondary service connection, which as previously explained above must be denied as a matter of law.  Furthermore, to the extent to which this statement is viewed as linking the conditions to service, it relies on an inaccurate factual premise as the evidence does not reflect any "original injury" of the left knee or back during service.  The Board finds that the Veteran's statements are not credible and are outweighed by contemporary medical treatment records that are negative for complaints, findings, or diagnosis of any left knee or low back disability related to service.  After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's current low back and left knee disabilities and service on a direct basis as there are no in-service injuries for the low back or left knee.  

The Board finds that a VA examination is not needed because the evidence does not indicate that the Veteran's low back disability and left knee disability are related to service or establish any credible continuity of symptomatology since service.  38 C.F.R. § 3.159(c)(4).

After a full review of the record, the weight of the evidence demonstrates that a low back disability and left knee disability were not incurred in service, and are not be presumed as incurred therein.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in February 2010 and May 2010, prior to the initial adjudication of the service connection claims on appeal.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the February 2010 and May 2010 letters, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained, as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his right ankle claim in June 2010 and May 2016.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of a relationship between a current disability and service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under 38 U.S.C.A. § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, service treatment records are silent as to any complaints or treatment of the knees and low back, and on separation examination, the spine and lower extremities were normal.  Moreover, while post-service evidence shows left knee surgery in 1991 and low back surgery in 1995, these appear to be unrelated to service.  As is discussed in greater detail, the claimed knee and low back disabilities did not begin until after 1991, 26 years from the Veteran's separation from service.  Consequently, a VA examination as to the etiology of the claimed disabilities is not warranted, even under the low threshold of McLendon.  Furthermore, the Veteran expressly claimed that these disabilities are a result of his right ankle disability, which is also not related to service.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in October 2015.  The Board instructed the AOJ to request and obtain private and VA treatment records dated after March 2011 and then readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for a right ankle disability is denied.

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


